OM$=§NAL

In the United States Court of Federal Claims

No. l6-235C
Fii@d June 16, 2016 Fl LED
NOT FOR PUBLICATION
JUN 1 5 2016
)
U.S. COURT OF
GRANVILLE SCRUGGS, Il, § FEDERAL CLA\MS
Plaintiff, )
) Pro Se; Rule 12(b)(1), Subject-Matter
v. ) Jurisdiction; In Forma Pauperis; 28 U.S.C
) § l500.
THE UNITED STATES, )
)
Defendant. )
)

Grcmville Scruggs, 11, Olive Branch, MS, Plaintiffpro se.

Vito S. Solitro, Trial Attorney, Steven J. Gillingham, Assistant Director, Robert E.
Kz`rschman, Jr. , Director and Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Commercial Litigation Branch, Civil Division, United States Department of Justice, Washington,
DC, for Defendant.

MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge
I. INTRODUCTION

Plaintiffpro se, Granville Scruggs, II, brought this action seeking to recover $960,474 in
monetary damages for an alleged violation of federal regulations regarding the submission and
redemption of mutilated currency by the United States Departrnent of Treasury, Bureau of
Engraving and Printing. The government has moved to dismiss plaintiff s complaint for lack of
subject-matter jurisdiction, pursuant to Rule l2(b)(l) of the Rules of the United States Court of
Federal Claims ("RCFC"). ln addition, plaintiff has filed motions for summary judgment and for
"emergency consideration." Plaintiff has also moved to proceed in this matter in forma pauperis.
For the reasons set forth beloW, the Court: (l) GRANTS the government’s motion to dismiss;
(2) DENIES plaintiffs motions for emergency consideration and for summary judgment as
moot; and (3) GRANTS plaintiff s motion to proceed in forma pauperis

II. FACTUAL AND PROCEDURAL BACKGROUND‘
A. Factual Background

Plaintiff pro se, Granville Scruggs, II, commenced this action on February l7, 2016. See
generally Compl. In the complaint, plaintiff alleges that the United States Department of
Treasury, Bureau of Engraving and Printing ("BEP") failed to redeem $960,474 in mutilated
currency that plaintiff submitted to the BEP on July l6, 2014, September 29, 2014, and
December 12, 2014, respectfully. Id. at l. Plaintiff further alleges that, by failing to redeem the
mutilated currency, the BEP violated the federal regulations governing the submission and

redemption of mutilated currency. Id. at 3; 31 C.F.R. § 100.7.

Prior to commencing this action, plaintiff filed a case seeking compensation from the
United States for failing to redeem his mutilated currency in the Superior Court of the District of
Columbia. Scruggs v. Bureau ofEngravz`ng & Printing, No. CA 15-0O8702, Compl. (D.C.
Super. Ct., Nov. l0, 2015). The government removed that case to the United States District
Court for the District of Columbia on December 18, 20l5. Scruggs v. Bureau of Engraving &
Prz`nting, No. l5-CV-2205 (Notice of Removal D.D.C. Dec. 18, 2015). In that case, plaintiff
alleges that the BEP failed to compensate him after he submitted $960,474 in mutilated currency
for redemption on July l6, 2014, September 29, 2014, and December l2, 2014, respectively. Id.
Plaintiff s district court case was pending at the time that he filed his complaint in this matter.

Icl.

B. Procedural Backgr0und

Plaintiff filed the complaint in this matter on February l7, 2016, along with a motion for
leave to proceed in forma pauperz`s. See generally Cornpl.; Pl. Mot. to Proceed In Forma
Pauperis. On March l5, 2016, plaintiff filed a motion for emergency consideration seeking
expedited disposition of this action. See generally Pl. Mot. for Emerg. Consid. On April l,

2016, the government filed an opposition to plaintiffs motion for emergency consideration, as

 

il The facts recited in this Memorandum Opinion and Order are taken from plaintiffs complaint

("Compl."); plaintiff s motion for emergency consideration ("Pl. Mot. for Emerg. Consid."); the
govemment’s opposition to plaintiffs motion of emergency consideration (Def. Resp. to Mot. for Emerg.
Consid."); the government’s motion to dismiss ("Def. Mot."); plaintiffs response ("Pl. Resp."); the
government’s reply ("Def. Reply"); and plaintiffs motion for summary judgment ("Pl. Mot. for Summary
Judg.").

well as a motion to dismiss the complaint for lack of subject-matter jurisdiction, pursuant to
RCFC l2(b)(l). See generally Def. Resp. to Mot. for Emerg. Consid.; Def. Mot. On April 22,
2016, plaintiff filed a document styled as "Plaintiffs’ Declaration or Motion for Judgment on
Pleadings and Exhibits," which the Court construes to be plaintiffs response to the governrnent’s
motion to dismiss. See generally Pl. Resp. On May 9, 2016, the government filed a reply in
support of its motion to dismiss. See generally Def. Reply. On May 20, 2016, plaintiff filed a
motion for summary judgment, pursuant to RCFC 56, again seeking expedited disposition of his
claim. See generally Pl. Mot. for Summary Judg. The government’s motion to dismiss having

been fully briefed, the Court addresses the pending motion.

III. STANDARDS OF REVIEW

A. Pr0 Se Litigants

Plaintiff is proceeding in this matter pro se, without the benefit of counsel. And so, the
Court applies the pleading requirements leniently. Beriont v. GTE Lal)s., Inc. , 535 F. App’x 9l9,
925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed.
Cir, 2007)). When determining whether a complaint filed by a pro se plaintiff is sufficient to
survive a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs
than to plaintiffs who are represented by counsel. See Haz`nes v. Kerner, 404 U.S. 519, 520
(l972) (holding that pro se complaints, "however inartfully pleaded," are held to "less stringent
standards than formal pleadings drafted by lawyers."); Matthews v. Unitea' States, 750 F.3d l320,
1322 (Fed. Cir. 20l4).

But, there "is no duty on the part of the trial court to create a claim which [plaintift] has
not spelled out in his pleading." Lengen v. United States, 100 Fed. Cl. 3l7, 328 (20l l) (brackets
existing; citations omitted). And so, while "a pro se plaintiff is held to a less stringent standard
than that of a plaintiff represented by an attorney, . . . the pro se plaintiff, nevertheless, bears the
burden of establishing the Court’s jurisdiction by a preponderance of the evidence." Riles v,
Unz`tea’ States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. Unz`tecl States, 303 F.3d 1357, l359
(Fed. Cir. 2002)). Given this, the Court may excuse ambiguities, but not defects, in the
complaint. See Colbert v. Unitea' States, 617 F. App’x 981, 983 (Fed. Cir. 2015); see also Demes
v. Unz`tea’ States, 52 Fed. Cl. 365, 368 (2002) ("[T]he leniency afforded pro se litigants with

respect to mere formalities does not relieve them of jurisdictional requirements.") (citation

omitted).
B. Jurisdicti0n, RCFC 12(b)(1)

When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(l), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant’s favor. Erz`ckson v. Pardus, 551 U.S. 89, 94 (20()7); see also RCFC 12(b)(1) But,
plaintiff bears the burden of establishing subject-matter jurisdiction, and he must do so by a
preponderance of the evidence. Reynola's v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 198 8). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. C1. 274, 278 (2006).

In this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and "possess[es] only that power authorized by Constitution and statute . . . ." Kokkonen v.

Guardz`an Life Ins. C0. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court

jurisdiction over:

[A]ny claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express
or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1). The Tucker Act, however, is a "jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages . . . . [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976). And so, to pursue a
substantive right against the United States under the Tucker Act, a plaintiff must identify and
plead a money-mandating constitutional provision, statute, or regulation; an express or implied
contract with the United States; or an illegal exaction of money by the United States, Cabral v.
United States, 317 F. App’x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United States, 402 F.3d
1167, 1173 (Fed. Cir. 2005)). "[A] statute or regulation is money-mandating for jurisdictional
purposes if it ‘can fairly be interpreted as mandating compensation for damages sustained as a
result of the breach of the duties [it] impose[s]."’ Fisher, 402 F.3d at 1173 (quoting United
States v. Mitchell, 463 U.S. 206, 219 (1983)).

c. 28 U.S.C. § 1500

Pursuant to title 28, United States Code, section 1500, the United States Court of Federal
Claims does not possess jurisdiction to consider a claim "if the plaintiff has another suit for or in
respect to that claim pending against the United States or its agents." United States v. Tohono
O’Odham Nation, 563 U.S. 307, 311 (2011). "[T]he purpose of [section] 1500 is to prevent the
United States from facing liability involving the same subject matter at the same time in separate
fora." Nextec Applz'catz`ons, Inc. v. United States, 114 Fed. Cl. 532, 538 (2014). To determine
whether section 1500 applies to two suits brought by the same plaintiff, the Court must
determine whether: (1) there is an earlier-filed suit pending in another court, and if so, (2)
whether the claims alleged in the earlier-filed suit are "for or in respect to" the same claims now
being brought in the United States Court of Federal Claims. See Brancz't v. United States, 710
F.3d 1369, 1374 (Fed. Cir. 2013). An earlier-filed suit is considered "pending" within the
meaning of section 1500 based upon the time the complaint is filed with the United States Court
of Federal Claims. Brandt, 710 F.3d at 1375. In addition, two claims are "for or in respect to the
same claim" under section 1500 "if they are based on substantially the same operative facts,
regardless of the relief sought in each suit." Tohono, 563 U.S. at 317. If section 1500 applies,

the Court must dismiss the case for lack of jurisdiction Id.

IV. DISCUSSION
A. The Court Does Not Possess Jurisdiction T0 C0nsider Plaintiff’s Claim

This Court may not entertain plaintiff s claim that the BEP has violated the federal
regulations regarding the submission and redemption of his mutilated currency, because plaintiff
had another case with the same operative facts pending in a district court at the time that he
commenced this action. Title 28, United States Code, section 1500, provides that this Court does
not possess jurisdiction to consider a claim "if the plaintiff has another suit for or in respect to
that claim pending against the United States or its agents." Tohono, 563 U.S. at 311; see also 28
U.S.C. § 1500. To determine whether section 1500 applies to plaintiffs claim here, the Court
must determine whether: (1) there is an earlier-filed suit pending in another court, and, if so, (2)
whether the claims alleged in the earlier-filed suit are "for or in respect to" the same claims now

being brought in the United States Court of Federal Claims. See Brandt, 710 F.3d at 1374.

As an initial matter, at the time plaintiff commenced this action plaintiff had an earlier-
filed suit pending in another court. Scruggs v. Bureau of Engraving & Printing, No. 15-CV-
2205, (Notice of Removal D.D.C. Dec. 18, 2015). On November 10, 2015, plaintiff filed a case
seeking compensation from the United States for an alleged failure to redeem plaintiff` s
mutilated currency in the Superior Court of the District of Columbia. Scruggs v. Bureau of
Engraving & Printing, No. CA 15-008702, Compl. (D.C. Super. Ct., Nov. 10, 2015). The
government removed this case to the United States District Court for the District of Columbia on
December 18, 2015. Scruggs v. Bureau of Engraving & Printing, No. 15-CV-2205, (Notice of
Removal D.D.C. Dec. 18, 2015). It is without dispute that plaintiff` s district court case was
pending in the district court when he filed the complaint in this matter on February 17, 2016. Icl;
see generally Def. Mot.; Brana't, 710 F.3d at 1375 (an earlier-filed suit is considered "pending"
within the meaning of [section] 1500 based upon the time the complaint is filed with the Court).

And so, plaintiff had an earlier-filed suit pending when he commenced this action.z

In addition, plaintiffs claim in this matter arises from the same set of operative facts as
the claim in his earlier-filed case pending in the United States District Court for the District of
Columbia. In both cases, plaintiff alleges that he submitted $960,474 in mutilated currency to
the BEP, and that the BEP unlawfully failed to redeem this currency. Compare Compl. at 1 ("1 .
. . have a claim against the Defendant [because] . . . 1 mailed a total of 54 lbs of mutilated Unites
States currency that was received by Defendant’s agency the United States Bureau of Engraving
and Printing on 07/16/14, 09/29/14, and 12/12/14 estimated at $960,474.00 USD."), with
Scruggs v. Bureau of Engraving & Printing, No. CA 15-008702, Compl. at 1 (D.C. Super. Ct.,
Nov. l0, 2015) ("The Defendant will not respond to request for service regarding three mutilated
currency submissions, received on 07/16/14, 09/29/14, and 12/12/14 . . . [t]he total amount of
[which] was estimated at $960,474.00 USD."). Given this, the claim in plaintiff`s district court

case is "for or in respect to" the same claim now being brought here. Tohono, 563 U.S. at 317

_ _ _- -‘."‘1

2 Plaintiff makes a number of arguments as to why his district court case should not preclude pursuing a
claim in this Court. But, plaintiff’ s arguments are not relevant to whether section 1500 precludes this
Court from entertaining this case. 28 U.S.C. § 1500; see, e.g., Sanders v. United States, 34 Fed. Cl. 38,
45 (l995) (finding that a plaintiff’ s action in the Court of Federal Claims was barred by section 1500
because plaintiff had an earlier pending action, which was initially filed in Colorado state court and
subsequently removed to federal court).

(two claims are "for or in respect to the same claim" under section 1500 "if they are based on
substantially the same operative facts, regardless of the relief sought in each suit."). And so,
plaintiffs claim is jurisdictionally precluded under section 1500 and the Court must dismiss this

@iaim. RCFC 12(1>)(1);23 U.s.c. § 1500.

B¢_ Plaintiff’ s Motions For Emergency
C0nsiderati0n And For Summary Judgment Are Moot

Plaintiff has also filed two motions seeking various relief in this matter. On March 15,

20l6, plaintiff filed a motion for emergency consideration, seeking an expedited disposition of
this matter. See generally Pl. Mot. for Emerg. Consid. On l\/Iay 20, 2016, plaintiff filed a motion
for summary judgment. See generally Pl. Mot. for Summary Judg. Because the Court has
determined that dismissal of this matter upon jurisdictional grounds is warranted, the Court must
deny plaintiff s motions for emergency consideration and for summary judgment as moot. See,
e.g., Wojtczak v. United States, No. 12-449C, 2012 WL 4903025, at *4 (Fed. Cl. Oct. 17, 20l2)
("Because . . . plaintiff has not raised allegations over which this court has jurisdiction, the court
denies these motions as moot."); Clijj’ora’ v. United States, No. 10-774C, 2011 WL 5508980, at
*1 (Fed. C1.N0v. 8, 2011).

C. Plaintiff’s Motion For Leave T0 Proceed
In Forma Pauperis Satisfies The Statutory Requirement

Lastly, plaintiff has filed a motion to proceed in forma pauperis and seeks a waiver of the
Court’s filing fee. See generally Pl. Mot. to Proceed In Forma Pauperis. This Court may
authorize commencement of a suit without prepayment of fees when a person submits an
affidavit including a statement of all assets, a declaration that he or she is unable to pay the fees,
and a statement of the nature of the action and a belief that he or she is entitled to redress. See 28
U.S.C. § 1915(a); see also 28 U.S.C. § 2503(d). Due to the Court’s summary disposition ofthis
case, and plaintiff s pro se status, the Court finds that plaintiff satisfies the requirements to
proceed in forma pauperis for the purpose of resolving the jurisdictional issues raised by the

complaint. And so, the Court grants plaintiffs motion to proceed in forma pauperis for this

purpose.

V. CONCLUSION

ln sum, plaintiff has not established that the Court possesses jurisdiction to consider his
claim that he is entitled to monetary damages because the BEP violated the federal regulations
governing the submission and redemption of mutilated currency. At the time plaintiff
commenced this action, he had an earlier-filed case based upon the same claim in the United
Stated District Court for the District of Columbia. And so, plaintiffs claim is jurisdictionally
precluded under 28 U.S.C. § 1500, and the Court must dismiss the complaint.

Because the Court has determined that the complaint must be dismissed for lack of
subject-matter jurisdiction, the Court also dismisses plaintiffs motions for emergency

consideration and for summary judgment, as moot.

Finally, because of plaintiff s pro se status-and plaintiff s representation that he is
unable to pay the Court’s filing fee_plaintiff may proceed in this matter in forma pauperis for

the limited purpose of resolving the jurisdictional issues raised by the complaint.
And so, for the foregoing reasons, the Court:
(l) GRANTS the government’s motion to dismiss;

(2) DENIES as moot plaintiffs motions for emergency consideration and for

summary judgment; and
(3) GRANTS plaintiffs motion to proceed in forma pauperz's.

The Clerk’s Office is directed to ENTER final judgment in favor of the government
DISMISSING the complaint.

No Costs.

IT IS SO ORDERED.